Exhibit 10.1

[g212541kki001.gif]

SALE OF GOVERNMENT PROPERTY AMENDMENT OF INVITATION FOR BIDS/MODIFICATION OF
CONTRACT 1. AMENDMENT TO INVITATION FOR BIDS NO.: 2. EFFECTIVE DATE 09/13/2012
PAGE 1 OF 2 PAGES 3. ISSUED BY DLA Disposition Services National Sales Office 74
North Washington Street Battle Creek, MI 49017-3092 4. NAME AND ADDRESS WHERE
BIDS ARE RECEIVED 5. AMENDMENT OF INVITATION FOR BIDS NO. (See Item 6) DATED
MODIFICATION OF CONTRACT NO. (See Item 8) DATED 07/31/2008 6. THIS BLOCK APPLIES
ONLY TO AMENDMENTS OF INVITATIONS FOR BIDS The above numbered invitation for
bids is amended as set forth in Item 9. Bidders must acknowledge receipt of this
amendment unless indicated otherwise in item 11 prior to the hour and date
specified in the invitation for bids, or as amended, by one of the following
methods: (a) By signing and returning copies of this amendment; (b) By
acknowledging receipt of this amendment on each copy of the bid submitted; or
(c) By separate letter or telegram which induces a reference to the invitation
for bids and amendment number. FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT
THE ISSUING OFFICE PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION
OF YOUR BID. If by virtue of this amendment you desire to change a bid already
submitted, such change may be made by telegram or letter, provided such telegram
or letter makes reference to the invitation for bids and this amendment, and is
received prior to the opening hour and date specified. 7. ACCOUNTING AND
APPROPRIATION DATA (If required) 8. THIS APPLIES ONLY TO MODIFICATION OF
CONTRACTS This Supplemental Agreement is entered into pursuant to authority of
Mutual Agreement for Contract 08-0001-0001 9. DESCRIPTION OF
AMENDMENT/MODIFICATION (Except as provided below all terms and conditions of the
document referenced in Item 5 remain in full force and effect) Whereas Contract
08-0001-0001 was entered into on July 31, 2008 by and between the United States
of America, hereinafter referred to as the GOVERNMENT, and Liquidity Services,
Incorporated, hereinafter referred to as the CONTRACTOR, and whereas the
contract involved property as described in Invitation For Bid (IFB) 08-0001: THE
HOUR AND DATE FOR RECEIPT OF BIDS (LOCAL TIME) IS NOT EXTENDED. IS EXTENDED
UNTIL O’CLOCK M DATE 10. BIDDER/PURCHASE NAME AND ADDRESS (include ZIP Code) 11.
BIDDER IS NOT REQUIRED TO SIGN THIS DOCUMENT Liquidity Services, Incorporated
1920 L Street, NW, 6th Floor Washington, DC 20036 PURCHASER IS REQUIRED TO SIGN
THIS DOCUMENT AND RETURN ORIGINAL AND 0 COPIES TO THE ISSUING OFFICE 12.
SIGNATURE FOR BIDDER/PURCHASER BY (Signature of person authorized to sign) 15.
UNITED STATES OF AMERICA BY (Signature of Contracting Officer) 13. NAME AND
TITLE OF SIGNER (Type or print) THOMAS B. BURTON President 14. DATE SIGNED 16.
NAME OF CONTRACTING OFFICER (Type or print) 17. DATE SIGNED 09/13/2012 REBECCA
BELLINGER 09/13/2012 AUTHORIZED FOR LOCAL REPRODUCTION Previous edition is
usable STANDARD FORM 114D (REV. 1-94) Prescribed by GSA FPMR (41 CFR) 101-45.3.

 


[g212541kki002.gif]

CONTRACT NUMBER 08-0001-0001 Supplemental Agreement 6 Page 2 WHEREAS, certain
DLA Disposition Services assets that have been determined no longer needed by
the Government may result in a sales transaction that is conducted by the DLA
Disposition Services Sales Office. WHEREAS, Supplemental Agreement 4 dated
08/19/2011, states, Contract 08-0001-0001, Article Four, Section 1 is changed to
read: Subject to the early cancellation option provisions and the Termination
for Convenience of the Government provisions, the Government shall provide
property for a thirty-six (36) month period from the date of Delivery Order 5.
Based on Government requirements, DLA Disposition Services has determined it is
in the best interest of the Government to extend the performance period for this
contract by one year, thus providing property for a forty-eight (48) month
period from the date of Delivery Order 5. The total duration of this contract,
including the exercise option years shall not exceed sixty (60) months or five
(5) years. NOW THEREFORE, it is mutually agreed between the Government and the
Contractor hereto that the following changes are in effect: Contract
08-0001-0001, Article Four, Section 1, PERFORMANCE PERIOD, is changed to read:
Subject to the early cancellation option provisions and the Termination for
Convenience of the Government provisions, the Government shall provide property
for a thirty-six (36) month period from the date of Delivery Order 5. Based on
Government requirements, DLA Disposition Services has determined it is in the
best interest of the Government to extend the performance period for this
contract, thus providing property for a sixty (60) month period from the date of
Delivery Order 5. The total duration of this contract, including the exercise
option years shall not exceed sixty (60) months or five (5) years.
////////////////////////////////////NOTHING
FOLLOWS//////////////////////////////////

 

 